DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/22 has been entered. Currently, claims 1, 4, and 5 are pending.

Response to Arguments

Applicant’s arguments, see pages 4-6 of the remarks, filed 9/29/22, with respect to the rejection(s) of claim(s) 1 and 5 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art necessitated by the current amendment.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakagawa (US 2014/0089840) in view of Fujioka (US 2016/0125359).
Regarding claims 1 and 5, Nakagawa discloses a display control method for an operation guide and an image forming apparatus comprising: 
an operation recognizer that receives, from a user, an operation for a setting and an instruction regarding image formation (see Figs. 4-12 and paras 45, 52, and 67-73, display portion 11 receives user input made regarding job functions and setting values); 
a job controller that performs control on the setting and the instruction in response to the operation received by the operation recognizer (see paras 34-37, 39, 45, and 47, main control section 5 recognizes input made on the operation panel 1 and controls the MFP 100 to performs jobs based on input made by a user regarding functions and setting values); 
an image former that executes image formation in accordance with the setting and the instruction under control of the job controller (see paras 52-53, MFP 100 includes a copy and print function that form images on a sheet based on job setting values); and 
a display controller that displays, to the user, a status regarding the setting and the instruction under control of the job controller (see Figs. 4-12 and paras 45, 52, 67-73, and 127, status information can be displayed to a user regarding a print job), and
wherein the job controller causes the display controller to display, in response to a request by the user, an operation guide that relates to an explanation of the operation (see Figs. 4-12 and paras 86-93, 103-104, and 109, when a user performs a tap-and-drag operation a guidance screen is presented to a user to aid in setting job attribute values).
Nakagawa does not disclose expressly an operation guide that relates to an explanation of the operation and corresponds to contents of a printed operation manual to be provided to the user, and causes the display controller to display a page of the printed operation manual corresponding to the displayed operation guide in a display screen and when the job controller causes the display controller to display a table of contents of the operation guide, the job controller omits an item not included in a current apparatus configuration and causes the display controller to display an explanation part corresponding to a selected item in response to selection of any item in the displayed table of contents.
Fujioka discloses wherein the job controller causes the display controller to display, in response to a request by the user, an operation guide that relates to an explanation of the operation and corresponds to contents of a printed operation manual to be provided to the user, and causes the display controller to display a page of the printed operation manual corresponding to the displayed operation guide in a display screen (see Figs. 8-9 and paras 30, 37-56, 85-88, and 91-93, manual management device 7 stores a digital version of a printed operation manual for a peripheral device and displays to a user the table of contents commensurate with the capabilities of a particular peripheral device, the table of contents being clickable to bring a user to a specific page of the manual for further information), and 
when the job controller causes the display controller to display a table of contents of the operation guide, the job controller omits an item not included in a current apparatus configuration and causes the display controller to display an explanation part corresponding to a selected item in response to selection of any item in the displayed table of contents (see Figs. 7-9 and paras 37, 40-56, 85-88, and 91-93, manual management device 7 stores a digital version of a printed operation manual for a peripheral device and displays to a user the table of contents commensurate with the capabilities of a particular peripheral device, the table of contents being clickable to bring a user to a specific page of the manual for further information).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the digital version of a printed operation manual being displayed to a user for operation guidance, as described by Fujioka, with the system of Nakagawa.
The suggestion/motivation for doing so would have been to reduce support calls and costs by dynamically updating manual contents thereby increasing user friendliness (para 93 of Fujioka).
Therefore, it would have been obvious to combine Fujioka with Nakagawa to obtain the invention as specified in claims 1 and 5.

Regarding claim 4, Nakagawa further discloses wherein the operation guide displayed by the display controller includes an illustration, and 25Attorney Docket No.: US85714the job controller causes the illustration included in the operation guide to be displayed corresponding to at least any of the current apparatus configuration, a setting, and a status (see Figs. 9-10 and paras 86-93 and 103-104, an illustration can be presented to a user after a tap-and-drag operation).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677